EXHIBIT 10.48 August 3, 2015 Dear Jonathan: Capitalized terms used herein and not otherwise defined will have the meanings assigned to them in the letter agreement between you and the Company dated February 19, 2015 (the “Letter Agreement”).You and the Company agree that your employment with the Company was permanently separated on August 3, 2015. I.Payments, Benefits and Obligations upon Separation from Employment Separation from Employment.Effective at the close of business on the Separation Date, your employment with the Company shall be deemed to have ended, and you shall be deemed to have separated from any and all positions with the Company and/or with any of its affiliates, subsidiaries and other related entities, including without limitation your seat on the Company’s Board of Directors.
